405 F.2d 880
John W. ASHY, Appellant,v.Barceliza G. CRUZ, individually and on behalf of her infant child, Richard Anthony Cruz, Appellee.
No. 22414.
United States Court of Appeals Ninth Circuit.
January 3, 1969.

John H. Golteaux (appeared), San Francisco, Cal., E. R. Crain, of Crain & Benson, Agana, Guam, for appellant.
Finton J. Phelan, Jr., (appeared), Agana, Guam, for appellee.
Before HAMLEY, MERRILL and BROWNING, Circuit Judges.
PER CURIAM:


1
This paternity suit arose in the Island Court of Guam. That court determined that defendant John W. Ashy was the father of the child and ordered defendant to pay seventy-five dollars a month for support and maintenance of the child until the child attains the age of twenty-one years. The Appellate Division of the District Court of Guam affirmed.


2
On this appeal from the judgment of the latter court the only question presented is whether the finding that defendant is the father of the child is clearly erroneous. We hold that it is not.


3
Affirmed.